               Case 3:16-cv-00236-WHO Document 899 Filed 10/10/19 Page 1 of 3
                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

Case No: 16-cv-00236-WHO
Case Name: Planned Parenthood Federation of America, Inc.v. Center for Medical Progress

                            TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                             PLAINTIFF ATTORNEYS:                     DEFENSE ATTORNEYS:
 William H. Orrick                  Rhonda Renee Trotter, Amy Lynne          Harmeeet K. Dhillon, Paul
                                    Bomse, Sharon D. Mayo, Diana K.          Jonna, Charles S. LiMandri,
                                    Sterk, and Jeremy T. Kamras              Peter Breen, Michael Millen,
                                                                             Catherine Short, Edward L.
                                                                             White, III, Horatio Mihet,
                                                                             Dorothy Yamamoto, and
                                                                             Vladimir J. Kozino
 TRIAL DATE: 10/10/2019             REPORTERS:                               CLERK:
 7:32 a.m. to 1:01 p.m.             Debra Pas and Belle Ball                 Jean Davis

 PLF    DEF DATE/TIME
 NO.    NO. OFFERED            ID      REC      DESCRIPTION
            10/10/2019                          Court in session (jury out)
            7:32 a.m.                           Motions regarding the audio associated with video clips is
                                                taken up. Audio related to Exhibit 5070 will be allowed;
                                                audio related to Exhibit 5107 will not be allowed. The
                                                motion to exclude witnesses will be tabled until tomorrow’s
                                                attorney conference. Court queries counsel as to possible
                                                stipulation regarding law enforcement reports. Appropriate
                                                scope of testimony and video clips revisited. The
                                                admissibility of Exhibit 72 discussed.
 72                                             Prior admission is revoked; the jurors were not shown this
                                                exhibit; it was used in an effort to refresh the witness’s
                                                recollection. The exhibit is excluded. A redacted form of the
                                                exhibit may be offered for admission at a later time.
               7:54 a.m.                        The anticipated scope of the testimony of Melissa Fowler
                                                taken up. She will be allowed to testify as to her knowledge
                                                of the basis for implementation of security measures by
                                                NAF.
               7:59 a.m.                        Further testimony of Susan Merritt and related exhibits
                                                discussed; Plaintiff requests additional discussion of the
                                                testimony at the first break.
               8:02 a.m.                        Basis for Ms. Fowler’s knowledge taken up
               8:04 a.m.                        Court in recess
               8:13 a.m.                        Court in session; jury present
               8:13 a.m.                        Defense cross examination of Alvin Rhomberg continues
                                                (Short)
               9:02 a.m.                        Plaintiff redirect of Alvin Rhomberg (Kamras)
 6103          9:13 a.m.       X       X        Admitted without objection

                                                     1
             Case 3:16-cv-00236-WHO Document 899 Filed 10/10/19 Page 2 of 3
                                    Case No: 16-cv-00236-WHO
        Case Name: Planned Parenthood Federation of America, Inc. v. Center for Medical Progress
                                       Date: October 10, 2019
  Courtroom Deputy: Jean Davis             - Court Reporters: Debra Pas and Belle Ball

                            EXHIBIT and WITNESS LIST CONTINUED

PLF    DEF DATE/TIME
NO.    NO. OFFERED            ID     REC      DESCRIPTION
           10/10/2019                         Follow up examination of Alvin Rhomberg (Short)
           9:14 a.m.
           9:16 a.m.                          Witness excused
             9:17 a.m.                        Witness Melissa Fowler sworn; Plaintiff direct
                                              examination (Bomse)
             9:40 a.m.                        Jurors excused; current witness and Susan Merritt
                                              excluded from the courtroom.
             9:41 a.m.                        Plaintiff objection to video clip related to Susan
                                              Merritt’s prior testimony discussed. Information
                                              submitted by plaintiff counsel (with copy to defense)
                                              for in camera review. The Court directs that the
                                              substance of the conference not be shared with Ms.
                                              Merritt.
             9:49 a.m.                        Court in recess
             10:02 a.m.                       Court in session (jury present)
                                              Plaintiff direct examination of Melissa Fowler
                                              continues (Bomse)
565          10:03 a.m.       X      X        Admitted without objection
729          10:12 a.m.       X      X        Admitted without objection
729A         10:18 a.m        X      X        Admitted without objection
8015         10:19 a.m.       X      X        Admitted by stipulation
1012         10:28 a.m.       X      X        Admitted by stipulation
567          10:35 a.m.       X      X        Admitted by stipulation
             10:40 a.m.                       Defense cross examination of Melissa Fowler
                                              (Dhillon)
             11:27 a.m.                       Court in recess
             11:40 a.m.                       Court in session (jurors present)
                                              Defense cross examination of Melissa Fowler
                                              continues (Kozino)
             11:52 a.m.                       Defense cross examination of Melissa Fowler
                                              continues (LiMandri)
             11:54 a.m.                       Defense cross examination of Melissa Fowler
                                              continues (Short)
             11:59 a.m.                       Defense cross examination of Melissa Fowler
                                              continues (Mihet)
             12:03 p.m.                       Plaintiff redirect of Melissa Fowler (Bomse)
             12:12 p.m.                       Defense follow up examination of Melissa Fowler
                                              (Kozino)
                                                   2
                Case 3:16-cv-00236-WHO Document 899 Filed 10/10/19 Page 3 of 3

                                     Case No: 16-cv-00236-WHO
         Case Name: Planned Parenthood Federation of America, Inc. v. Center for Medical Progress
                                        Date: October 10, 2019
   Courtroom Deputy: Jean Davis             - Court Reporters: Debra Pas and Belle Ball

                              EXHIBIT and WITNESS LIST CONTINUED

 PLF    DEF DATE/TIME
 NO.    NO. OFFERED             ID     REC      DESCRIPTION
            10/10/2019                          Defense follow up examination of Melissa Fowler
            12:14 p.m.                          (LiMandri)
            12:15 p.m.                          Defense follow up examination of Melissa Fowler
                                                (Short)
                12:16 p.m.                      Witness excused
                12:16 p.m.                      Witness Thomas Moran sworn; plaintiff direct
                                                examination (Sterk)
 6116           12:37 p.m.      X      X        Admitted without objection
                12:53 p.m.                      Defense cross examination of Thomas Moran
                                                (LiMandri)
                1:01 p.m.                       Court in recess

Plaintiff beginning time:    37 hours, 30 minutes
Plaintiff time used:          2 hours, 8 minutes
Plaintiff time remaining:    35 hours, 22 minutes

Defendant beginning time:    40 hours, 26 minutes
Defendant time used:          2 hours, 12 minutes
Defendant time remaining:    38 hours, 14 minutes




                                                     3
